Name: Commission Implementing Decision (EU) 2018/1147 of 10 August 2018 establishing best available techniques (BAT) conclusions for waste treatment, under Directive 2010/75/EU of the European Parliament and of the Council (notified under document C(2018) 5070) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  deterioration of the environment;  technology and technical regulations;  information and information processing
 Date Published: 2018-08-17

 17.8.2018 EN Official Journal of the European Union L 208/38 COMMISSION IMPLEMENTING DECISION (EU) 2018/1147 of 10 August 2018 establishing best available techniques (BAT) conclusions for waste treatment, under Directive 2010/75/EU of the European Parliament and of the Council (notified under document C(2018) 5070) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (1), and in particular Article 13(5) thereof, Whereas: (1) Best available techniques (BAT) conclusions are the reference for setting permit conditions for installations covered by Chapter II of Directive 2010/75/EU and competent authorities should set emission limit values which ensure that, under normal operating conditions, emissions do not exceed the emission levels associated with the best available techniques as laid down in the BAT conclusions. (2) The forum composed of representatives of Member States, the industries concerned and non-governmental organisations promoting environmental protection, established by Commission Decision of 16 May 2011 (2), provided the Commission on 19 December 2017 with its opinion on the proposed content of the BAT reference document for waste treatment. That opinion is publicly available. (3) The BAT conclusions set out in the Annex to this Decision are the key element of that BAT reference document. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 75(1) of Directive 2010/75/EU, HAS ADOPTED THIS DECISION: Article 1 The best available techniques (BAT) conclusions for waste treatment, as set out in the Annex, are adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 August 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 334, 17.12.2010, p. 17. (2) Commission Decision of 16 May 2011 establishing a forum for the exchange of information pursuant to Article 13 of Directive 2010/75/EU on industrial emissions (OJ C 146, 17.5.2011, p. 3). ANNEX BEST AVAILABLE TECHNIQUES (BAT) CONCLUSIONS FOR WASTE SCOPE These BAT conclusions concern the following activities specified in Annex I to Directive 2010/75/EU, namely:  5.1. Disposal or recovery of hazardous waste with a capacity exceeding 10 tonnes per day involving one or more of the following activities: (a) biological treatment; (b) physico-chemical treatment; (c) blending or mixing prior to submission to any of the other activities listed in points 5.1 and 5.2 of Annex I to Directive 2010/75/EU; (d) repackaging prior to submission to any of the other activities listed in points 5.1 and 5.2 of Annex I to Directive 2010/75/EU; (e) solvent reclamation/regeneration; (f) recycling/reclamation of inorganic materials other than metals or metal compounds; (g) regeneration of acids or bases; (h) recovery of components used for pollution abatement; (i) recovery of components from catalysts; (j) oil re-refining or other reuses of oil;  5.3. (a) Disposal of non-hazardous waste with a capacity exceeding 50 tonnes per day involving one or more of the following activities, and excluding activities covered by Council Directive 91/271/EEC (1): (i) biological treatment; (ii) physico-chemical treatment; (iii) pre-treatment of waste for incineration or co-incineration; (iv) treatment of ashes; (v) treatment in shredders of metal waste, including waste electrical and electronic equipment and end-of-life vehicles and their components. (b) Recovery, or a mix of recovery and disposal, of non-hazardous waste with a capacity exceeding 75 tonnes per day involving one or more of the following activities, and excluding activities covered by Directive 91/271/EEC: (i) biological treatment; (ii) pre-treatment of waste for incineration or co-incineration; (iii) treatment of ashes; (iv) treatment in shredders of metal waste, including waste electrical and electronic equipment and end-of-life vehicles and their components. When the only waste treatment activity carried out is anaerobic digestion, the capacity threshold for this activity shall be 100 tonnes per day.  5.5. Temporary storage of hazardous waste not covered under point 5.4 of Annex I to Directive 2010/75/EU pending any of the activities listed in points 5.1, 5.2, 5.4 and 5.6 of Annex I to Directive 2010/75/EU with a total capacity exceeding 50 tonnes, excluding temporary storage, pending collection, on the site where the waste is generated.  6.11. Independently operated treatment of waste water not covered by Directive 91/271/EEC and discharged by an installation undertaking activities covered under points 5.1, 5.3 or 5.5 as listed above. Referring to independently operated treatment of waste water not covered by Directive 91/271/EEC above, these BAT conclusions also cover the combined treatment of waste water from different origins if the main pollutant load originates from the activities covered under points 5.1, 5.3 or 5.5 as listed above. These BAT conclusions do not address the following:  Surface impoundment.  Disposal or recycling of animal carcases or of animal waste covered by the activity description in point 6.5 of Annex I to Directive 2010/75/EU when this is covered by the BAT conclusions on the slaughterhouses and animal by-products industries (SA).  On-farm processing of manure when this is covered by the BAT conclusions for the intensive rearing of poultry or pigs (IRPP).  Direct recovery (i.e. without pretreatment) of waste as a substitute for raw materials in installations carrying out activities covered by other BAT conclusions, e.g.:  Direct recovery of lead (e.g. from batteries), zinc or aluminium salts or recovery of the metals from catalysts. This may be covered by the BAT conclusions for the non-ferrous metals industries (NFM).  Processing of paper for recycling. This may be covered by the BAT conclusions for the production of pulp, paper and board (PP).  Use of waste as fuel/raw material in cement kilns. This may be covered by the BAT conclusions for the production of cement, lime and magnesium oxide (CLM).  Waste (co-)incineration, pyrolysis and gasification. This may be covered by the BAT conclusions for waste incineration (WI) or the BAT conclusions for large combustion plants (LCP).  Landfill of waste. This is covered by Council Directive 1999/31/EC (2). In particular, underground permanent and long-term storage (  ¥ 1 year before disposal,  ¥ 3 years before recovery) are covered by Directive 1999/31/EC.  In situ remediation of contaminated soil (i.e. unexcavated soil).  Treatment of slags and bottom ashes. This may be covered by the BAT conclusions for waste incineration (WI) and/or the BAT conclusions for large combustion plants (LCP).  Smelting of scrap metals and metal-bearing materials. This may be covered by the BAT conclusions for non-ferrous metals industries (NFM), the BAT conclusions for iron and steel production (IS), and/or the BAT conclusions for the smitheries and foundries industry (SF).  Regeneration of spent acids and alkalis when this is covered by the BAT conclusions for ferrous metals processing.  Combustion of fuels when it does not generate hot gases which come into direct contact with the waste. This may be covered by the BAT conclusions for large combustion plants (LCP) or by Directive (EU) 2015/2193 of the European Parliament and of the Council (3). Other BAT conclusions and reference documents which could be relevant for the activities covered by these BAT conclusions are the following:  Economics and cross-media effects (ECM);  Emissions from storage (EFS);  Energy efficiency (ENE);  Monitoring of emissions to air and water from IED installations (ROM);  Production of cement, lime and magnesium oxide (CLM);  Common waste water and waste gas treatment/management systems in the chemical sector (CWW);  Intensive rearing of poultry or pigs (IRPP). These BAT conclusions apply without prejudice to the relevant provisions of EU legislation, e.g. the waste hierarchy. DEFINITIONS For the purposes of these BAT conclusions, the following definitions apply: Term used Definition General terms Channelled emissions Emissions of pollutants into the environment through any kind of duct, pipe, stack, etc. This also includes emissions from open-top biofilters. Continuous measurement Measurement using an automated measuring system permanently installed on site. Declaration of cleanliness Written document provided by the waste producer/holder certifying that the empty waste packaging concerned (e.g. drums, containers) is clean with respect to the acceptance criteria. Diffuse emissions Non-channelled emissions (e.g. of dust, organic compounds, odour) which can result from area sources (e.g. tanks) or point sources (e.g. pipe flanges). This also includes emissions from open-air windrow composting. Direct discharge Discharge to a receiving water body without further downstream waste water treatment. Emissions factors Numbers that can be multiplied by known data such as plant/process data or throughput data to estimate emissions. Existing plant A plant that is not a new plant. Flaring High-temperature oxidation to burn combustible compounds of waste gases from industrial operations with an open flame. Flaring is primarily used for burning off flammable gas for safety reasons or during non-routine operating conditions. Fly ashes Particles from the combustion chamber or formed within the flue-gas stream, that are transported in the flue-gas. Fugitive emissions Diffuse emissions from point sources. Hazardous waste Hazardous waste as defined in point 2 of Article 3 of Directive 2008/98/EC. Indirect discharge Discharge which is not a direct discharge. Liquid biodegradable waste Waste of biological origin with a relatively high water content (e.g. fat separator contents, organic sludges, catering waste). Major plant upgrade A major change in the design or technology of a plant with major adjustments or replacements of the process and/or abatement technique(s) and associated equipment. Mechanical biological treatment (MBT) Treatment of mixed solid waste combining mechanical treatment with biological treatment such as aerobic or anaerobic treatment. New plant A plant first permitted at the site of the installation following the publication of these BAT conclusions or a complete replacement of a plant following the publication of these BAT conclusions. Output The treated waste exiting the waste treatment plant. Pasty waste Sludge which is not free-flowing. Periodic measurement Measurement at specified time intervals using manual or automated methods. Recovery Recovery as defined in Article 3(15) of Directive 2008/98/EC. Re-refining Treatments carried out on waste oil to transform it to base oil. Regeneration Treatments and processes mainly designed to make the treated materials (e.g. spent activated carbon or spent solvent) suitable again for a similar use. Sensitive receptor Area which needs special protection, such as:  residential areas;  areas where human activities are carried out (e.g. neighbouring workplaces, schools, daycare centres, recreational areas, hospitals or nursing homes). Surface impoundment Placement of liquid or sludgy discards into pits, ponds, lagoons, etc. Treatment of waste with calorific value Treatment of waste wood, waste oil, waste plastics, waste solvents, etc. to obtain a fuel or to allow a better recovery of its calorific value. VFCs Volatile (hydro)fluorocarbons: VOCs consisting of fluorinated (hydro)carbons, in particular chlorofluorocarbons (CFCs), hydrochlorofluorocarbons (HCFCs) and hydrofluorocarbons (HFCs). VHCs Volatile hydrocarbons: VOCs consisting entirely of hydrogen and carbon (e.g. ethane, propane, iso-butane, cyclopentane). VOC Volatile organic compound as defined in Article 3(45) of Directive 2010/75/EU. Waste holder Waste holder as defined in Article 3(6) of Directive 2008/98/EC of the European Parliament and of the Council (4). Waste input The incoming waste to be treated in the waste treatment plant. Water-based liquid waste Waste consisting of aqueous liquids, acids/alkalis or pumpable sludges (e.g. emulsions, waste acids, aqueous marine waste) which is not liquid biodegradable waste. Pollutants/parameters AOX Adsorbable organically bound halogens, expressed as Cl, include adsorbable organically bound chlorine, bromine and iodine. Arsenic Arsenic, expressed as As, includes all inorganic and organic arsenic compounds, dissolved or bound to particles. BOD Biochemical oxygen demand. Amount of oxygen needed for the biochemical oxidation of organic and/or inorganic matter in five (BOD5) or in seven (BOD7) days. Cadmium Cadmium, expressed as Cd, includes all inorganic and organic cadmium compounds, dissolved or bound to particles. CFCs Chlorofluorocarbons: VOCs consisting of carbon, chlorine and fluorine. Chromium Chromium, expressed as Cr, includes all inorganic and organic chromium compounds, dissolved or bound to particles. Hexavalent chromium Hexavalent chromium, expressed as Cr(VI), includes all chromium compounds where the chromium is in the oxidation state +6. COD Chemical oxygen demand. Amount of oxygen needed for the total chemical oxidation of the organic matter to carbon dioxide. COD is an indicator for the mass concentration of organic compounds. Copper Copper, expressed as Cu, includes all inorganic and organic copper compounds, dissolved or bound to particles. Cyanide Free cyanide, expressed as CN-. Dust Total particulate matter (in air). HOI Hydrocarbon oil index. The sum of compounds extractable with a hydrocarbon solvent (including long-chain or branched aliphatic, alicyclic, aromatic or alkyl-substituted aromatic hydrocarbons). HCl All inorganic gaseous chlorine compounds, expressed as HCl. HF All inorganic gaseous fluorine compounds, expressed as HF. H2S Hydrogen sulphide. Carbonyl sulphide and mercaptans are not included. Lead Lead, expressed as Pb, includes all inorganic and organic lead compounds, dissolved or bound to particles. Mercury Mercury, expressed as Hg, includes elementary mercury and all inorganic and organic mercury compounds, gaseous, dissolved or bound to particles. NH3 Ammonia. Nickel Nickel, expressed as Ni, includes all inorganic and organic nickel compounds, dissolved or bound to particles. Odour concentration Number of European Odour Units (ouE) in one cubic metre at standard conditions measured by dynamic olfactometry according to EN 13725. PCB Polychlorinated biphenyl. Dioxin-like PCBs Polychlorinated biphenyls as listed in Commission Regulation (EC) No 199/2006 (5). PCDD/F Polychlorinated dibenzo-p-dioxin/furan(s). PFOA Perfluorooctanoic acid. PFOS Perfluorooctanesulphonic acid. Phenol index The sum of phenolic compounds, expressed as phenol concentration and measured according to EN ISO 14402. TOC Total organic carbon, expressed as C (in water), includes all organic compounds. Total N Total nitrogen, expressed as N, includes free ammonia and ammonium nitrogen (NH4-N), nitrite nitrogen (NO2-N), nitrate nitrogen (NO3-N) and organically bound nitrogen. Total P Total phosphorus, expressed as P, includes all inorganic and organic phosphorus compounds, dissolved or bound to particles TSS Total suspended solids. Mass concentration of all suspended solids (in water), measured via filtration through glass fibre filters and gravimetry. TVOC Total volatile organic carbon, expressed as C (in air). Zinc Zinc, expressed as Zn, includes all inorganic and organic zinc compounds, dissolved or bound to particles. For the purposes of these BAT conclusions, the following acronyms apply: Acronym Definition EMS Environmental management system EoLVs End-of-life vehicles (as defined in Article 2(2) of Directive 2000/53/EC of the European Parliament and of the Council (6)) HEPA High-efficiency particle air (filter) IBC Intermediate bulk container LDAR Leak detection and repair LEV Local exhaust ventilation system POP Persistent organic pollutant (as listed in Regulation (EC) No 850/2004 of the European Parliament and of the Council (7)) WEEE Waste electrical and electronic equipment (as defined in Article 3(1) of Directive 2012/19/EU of the European Parliament and of the Council (8)) GENERAL CONSIDERATIONS Best Available Techniques The techniques listed and described in these BAT conclusions are neither prescriptive nor exhaustive. Other techniques may be used that ensure at least an equivalent level of environmental protection. Unless otherwise stated, the BAT conclusions are generally applicable. Emission levels associated with the best available techniques (BAT-AELs) for emissions to air Unless stated otherwise, emission levels associated with the best available techniques (BAT-AELs) for emissions to air given in these BAT conclusions refer to concentrations (mass of emitted substances per volume of waste gas) under the following standard conditions: dry gas at a temperature of 273,15 K and a pressure of 101,3 kPa, without correction for oxygen content, and expressed in Ã ¼g/Nm3 or mg/Nm3. For averaging periods of BAT-AELs for emissions to air, the following definitions apply. Type of measurement Averaging period Definition Continuous Daily average Average over a period of one day based on valid hourly or half-hourly averages. Periodic Average over the sampling period Average value of three consecutive measurements of at least 30 minutes each (9). Where continuous measurement is used, the BAT-AELs may be expressed as daily averages. Emission levels associated with the best available techniques (BAT-AELs) for emissions to water Unless stated otherwise, emission levels associated with the best available techniques (BAT-AELs) for emissions to water given in these BAT conclusions refer to concentrations (mass of emitted substances per volume of water), expressed in Ã ¼g/l or mg/l. Unless stated otherwise, averaging periods associated with the BAT-AELs refer to either of the following two cases:  in the case of continuous discharge, daily average values, i.e. 24-hour flow-proportional composite samples;  in the case of batch discharge, average values over the release duration taken as flow-proportional composite samples, or, provided that the effluent is appropriately mixed and homogeneous, a spot sample taken before discharge. Time-proportional composite samples can be used provided that sufficient flow stability is demonstrated. All BAT-AELs for emissions to water apply at the point where the emission leaves the installation. Abatement efficiency The calculation of the average abatement efficiency referred to in these BAT conclusions (see Table 6.1) does not include, for COD and TOC, initial treatment steps aiming at separating the bulk organic content from the water-based liquid waste, such as evapo-condensation, emulsion breaking or phase separation. 1. GENERAL BAT CONCLUSIONS 1.1. Overall environmental performance BAT 1. In order to improve the overall environmental performance, BAT is to implement and adhere to an environmental management system (EMS) that incorporates all of the following features: I. commitment of the management, including senior management; II. definition, by the management, of an environmental policy that includes the continuous improvement of the environmental performance of the installation; III. planning and establishing the necessary procedures, objectives and targets, in conjunction with financial planning and investment; IV. implementation of procedures paying particular attention to: (a) structure and responsibility, (b) recruitment, training, awareness and competence, (c) communication, (d) employee involvement, (e) documentation, (f) effective process control, (g) maintenance programmes, (h) emergency preparedness and response, (i) safeguarding compliance with environmental legislation; V. checking performance and taking corrective action, paying particular attention to: (a) monitoring and measurement (see also the JRC Reference Report on Monitoring of emissions to air and water from IED installations  ROM), (b) corrective and preventive action, (c) maintenance of records, (d) independent (where practicable) internal or external auditing in order to determine whether or not the EMS conforms to planned arrangements and has been properly implemented and maintained; VI. review, by senior management, of the EMS and its continuing suitability, adequacy and effectiveness; VII. following the development of cleaner technologies; VIII. consideration for the environmental impacts from the eventual decommissioning of the plant at the stage of designing a new plant, and throughout its operating life; IX. application of sectoral benchmarking on a regular basis; X. waste stream management (see BAT 2); XI. an inventory of waste water and waste gas streams (see BAT 3); XII. residues management plan (see description in Section 6.5); XIII. accident management plan (see description in Section 6.5); XIV. odour management plan (see BAT 12); XV. noise and vibration management plan (see BAT 17). Applicability The scope (e.g. level of detail) and nature of the EMS (e.g. standardised or non-standardised) will generally be related to the nature, scale and complexity of the installation, and the range of environmental impacts it may have (determined also by the type and amount of wastes processed). BAT 2. In order to improve the overall environmental performance of the plant, BAT is to use all of the techniques given below. Technique Description a. Set up and implement waste characterisation and pre-acceptance procedures These procedures aim to ensure the technical (and legal) suitability of waste treatment operations for a particular waste prior to the arrival of the waste at the plant. They include procedures to collect information about the waste input and may include waste sampling and characterisation to achieve sufficient knowledge of the waste composition. Waste pre-acceptance procedures are risk-based considering, for example, the hazardous properties of the waste, the risks posed by the waste in terms of process safety, occupational safety and environmental impact, as well as the information provided by the previous waste holder(s). b. Set up and implement waste acceptance procedures Acceptance procedures aim to confirm the characteristics of the waste, as identified in the pre-acceptance stage. These procedures define the elements to be verified upon the arrival of the waste at the plant as well as the waste acceptance and rejection criteria. They may include waste sampling, inspection and analysis. Waste acceptance procedures are risk-based considering, for example, the hazardous properties of the waste, the risks posed by the waste in terms of process safety, occupational safety and environmental impact, as well as the information provided by the previous waste holder(s). c. Set up and implement a waste tracking system and inventory A waste tracking system and inventory aim to track the location and quantity of waste in the plant. It holds all the information generated during waste pre-acceptance procedures (e.g. date of arrival at the plant and unique reference number of the waste, information on the previous waste holder(s), pre-acceptance and acceptance analysis results, intended treatment route, nature and quantity of the waste held on site including all identified hazards), acceptance, storage, treatment and/or transfer off site. The waste tracking system is risk-based considering, for example, the hazardous properties of the waste, the risks posed by the waste in terms of process safety, occupational safety and environmental impact, as well as the information provided by the previous waste holder(s). d. Set up and implement an output quality management system This technique involves setting up and implementing an output quality management system, so as to ensure that the output of the waste treatment is in line with the expectations, using for example existing EN standards. This management system also allows the performance of the waste treatment to be monitored and optimised, and for this purpose may include a material flow analysis of relevant components throughout the waste treatment. The use of a material flow analysis is risk-based considering, for example, the hazardous properties of the waste, the risks posed by the waste in terms of process safety, occupational safety and environmental impact, as well as the information provided by the previous waste holder(s). e. Ensure waste segregation Waste is kept separated depending on its properties in order to enable easier and environmentally safer storage and treatment. Waste segregation relies on the physical separation of waste and on procedures that identify when and where wastes are stored. f. Ensure waste compatibility prior to mixing or blending of waste Compatibility is ensured by a set of verification measures and tests in order to detect any unwanted and/or potentially dangerous chemical reactions between wastes (e.g. polymerisation, gas evolution, exothermal reaction, decomposition, crystallisation, precipitation) when mixing, blending or carrying out other treatment operations. The compatibility tests are risk-based considering, for example, the hazardous properties of the waste, the risks posed by the waste in terms of process safety, occupational safety and environmental impact, as well as the information provided by the previous waste holder(s). g. Sort incoming solid waste Sorting of incoming solid waste (10) aims to prevent unwanted material from entering subsequent waste treatment process(es). It may include:  manual separation by means of visual examinations;  ferrous metals, non-ferrous metals or all-metals separation;  optical separation, e.g. by near-infrared spectroscopy or X-ray systems;  density separation, e.g. by air classification, sink-float tanks, vibration tables;  size separation by screening/sieving. BAT 3. In order to facilitate the reduction of emissions to water and air, BAT is to establish and to maintain an inventory of waste water and waste gas streams, as part of the environmental management system (see BAT 1), that incorporates all of the following features: (i) information about the characteristics of the waste to be treated and the waste treatment processes, including: (a) simplified process flow sheets that show the origin of the emissions; (b) descriptions of process-integrated techniques and waste water/waste gas treatment at source including their performances; (ii) information about the characteristics of the waste water streams, such as: (a) average values and variability of flow, pH, temperature, and conductivity; (b) average concentration and load values of relevant substances and their variability (e.g. COD/TOC, nitrogen species, phosphorus, metals, priority substances/micropollutants); (c) data on bioeliminability (e.g. BOD, BOD to COD ratio, Zahn-Wellens test, biological inhibition potential (e.g. inhibition of activated sludge)) (see BAT 52); (iii) information about the characteristics of the waste gas streams, such as: (a) average values and variability of flow and temperature; (b) average concentration and load values of relevant substances and their variability (e.g. organic compounds, POPs such as PCBs); (c) flammability, lower and higher explosive limits, reactivity; (d) presence of other substances that may affect the waste gas treatment system or plant safety (e.g. oxygen, nitrogen, water vapour, dust). Applicability The scope (e.g. level of detail) and nature of the inventory will generally be related to the nature, scale and complexity of the installation, and the range of environmental impacts it may have (determined also by the type and amount of wastes processed). BAT 4. In order to reduce the environmental risk associated with the storage of waste, BAT is to use all of the techniques given below. Technique Description Applicability a. Optimised storage location This includes techniques such as:  the storage is located as far as technically and economically possible from sensitive receptors, watercourses, etc.;  the storage is located in such a way so as to eliminate or minimise the unnecessary handling of wastes within the plant (e.g. the same wastes are handled twice or more or the transport distances on site are unnecessarily long). Generally applicable to new plants. b. Adequate storage capacity Measures are taken to avoid accumulation of waste, such as:  the maximum waste storage capacity is clearly established and not exceeded taking into account the characteristics of the wastes (e.g. regarding the risk of fire) and the treatment capacity;  the quantity of waste stored is regularly monitored against the maximum allowed storage capacity;  the maximum residence time of waste is clearly established. Generally applicable. c. Safe storage operation This includes measures such as:  equipment used for loading, unloading and storing waste is clearly documented and labelled;  wastes known to be sensitive to heat, light, air, water, etc. are protected from such ambient conditions;  containers and drums are fit for purpose and stored securely. d. Separate area for storage and handling of packaged hazardous waste When relevant, a dedicated area is used for storage and handling of packaged hazardous waste. BAT 5. In order to reduce the environmental risk associated with the handling and transfer of waste, BAT is to set up and implement handling and transfer procedures. Description Handling and transfer procedures aim to ensure that wastes are safely handled and transferred to the respective storage or treatment. They include the following elements:  handling and transfer of waste are carried out by competent staff;  handling and transfer of waste are duly documented, validated prior to execution and verified after execution;  measures are taken to prevent, detect and mitigate spills;  operation and design precautions are taken when mixing or blending wastes (e.g. vacuuming dusty/powdery wastes). Handling and transfer procedures are risk-based considering the likelihood of accidents and incidents and their environmental impact. 1.2. Monitoring BAT 6. For relevant emissions to water as identified by the inventory of waste water streams (see BAT 3), BAT is to monitor key process parameters (e.g. waste water flow, pH, temperature, conductivity, BOD) at key locations (e.g. at the inlet and/or outlet of the pretreatment, at the inlet to the final treatment, at the point where the emission leaves the installation). BAT 7. BAT is to monitor emissions to water with at least the frequency given below, and in accordance with EN standards. If EN standards are not available, BAT is to use ISO, national or other international standards that ensure the provision of data of an equivalent scientific quality. Substance/parameter Standard(s) Waste treatment process Minimum monitoring frequency (11) (12) Monitoring associated with Adsorbable organically bound halogens (AOX) (13) (14) EN ISO 9562 Treatment of water-based liquid waste Once every day BAT 20 Benzene, toluene, ethylbenzene, xylene (BTEX) (13) (14) EN ISO 15680 Treatment of water-based liquid waste Once every month Chemical oxygen demand (COD) (15) (16) No EN standard available All waste treatments except treatment of water-based liquid waste Once every month Treatment of water-based liquid waste Once every day Free cyanide (CN-) (13) (14) Various EN standards available (i.e. EN ISO 14403-1 and -2) Treatment of water-based liquid waste Once every day Hydrocarbon oil index (HOI) (14) EN ISO 9377-2 Mechanical treatment in shredders of metal waste Once every month Treatment of WEEE containing VFCs and/or VHCs Re-refining of waste oil Physico-chemical treatment of waste with calorific value Water washing of excavated contaminated soil Treatment of water-based liquid waste Once every day Arsenic (As), Cadmium (Cd), Chromium (Cr), Copper (Cu), Nickel (Ni), Lead (Pb), Zinc (Zn) (13) (14) Various EN standards available (e.g. EN ISO 11885, EN ISO 17294-2, EN ISO 15586) Mechanical treatment in shredders of metal waste Once every month Treatment of WEEE containing VFCs and/or VHCs Mechanical biological treatment of waste Re-refining of waste oil Physico-chemical treatment of waste with calorific value Physico-chemical treatment of solid and/or pasty waste Regeneration of spent solvents Water washing of excavated contaminated soil Treatment of water-based liquid waste Once every day Manganese (Mn) (13) (14) Treatment of water-based liquid waste Once every day Hexavalent chromium (Cr(VI)) (13) (14) Various EN standards available (i.e. EN ISO 10304-3, EN ISO 23913) Treatment of water-based liquid waste Once every day Mercury (Hg) (13) (14) Various EN standards available (i.e. EN ISO 17852, EN ISO 12846) Mechanical treatment in shredders of metal waste Once every month Treatment of WEEE containing VFCs and/or VHCs Mechanical biological treatment of waste Re-refining of waste oil Physico-chemical treatment of waste with calorific value Physico-chemical treatment of solid and/or pasty waste Regeneration of spent solvents Water washing of excavated contaminated soil Treatment of water-based liquid waste Once every day PFOA (13) No EN standard available All waste treatments Once every six months PFOS (13) Phenol index (16) EN ISO 14402 Re-refining of waste oil Once every month Physico-chemical treatment of waste with calorific value Treatment of water-based liquid waste Once every day Total nitrogen (Total N) (16) EN 12260, EN ISO 11905-1 Biological treatment of waste Once every month Re-refining of waste oil Treatment of water-based liquid waste Once every day Total organic carbon (TOC) (15) (16) EN 1484 All waste treatments except treatment of water-based liquid waste Once every month Treatment of water-based liquid waste Once every day Total phosphorus (Total P) (16) Various EN standards available (i.e. EN ISO 15681-1 and -2, EN ISO 6878, EN ISO 11885) Biological treatment of waste Once every month Treatment of water-based liquid waste Once every day Total suspended solids (TSS) (16) EN 872 All waste treatments except treatment of water-based liquid waste Once every month Treatment of water-based liquid waste Once every day BAT 8. BAT is to monitor channelled emissions to air with at least the frequency given below, and in accordance with EN standards. If EN standards are not available, BAT is to use ISO, national or other international standards that ensure the provision of data of an equivalent scientific quality. Substance/Parameter Standard(s) Waste treatment process Minimum monitoring frequency (17) Monitoring associated with Brominated flame retardants (18) No EN standard available Mechanical treatment in shredders of metal waste Once every year BAT 25 CFCs No EN standard available Treatment of WEEE containing VFCs and/or VHCs Once every six months BAT 29 Dioxin-like PCBs EN 1948-1, -2, and -4 (19) Mechanical treatment in shredders of metal waste (18) Once every year BAT 25 Decontamination of equipment containing PCBs Once every three months BAT 51 Dust EN 13284-1 Mechanical treatment of waste Once every six months BAT 25 Mechanical biological treatment of waste BAT 34 Physico-chemical treatment of solid and/or pasty waste BAT 41 Thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil BAT 49 Water washing of excavated contaminated soil BAT 50 HCl EN 1911 Thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil (18) Once every six months BAT 49 Treatment of water-based liquid waste (18) BAT 53 HF No EN standard available Thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil (18) Once every six months BAT 49 Hg EN 13211 Treatment of WEEE containing mercury Once every three months BAT 32 H2S No EN standard available Biological treatment of waste (20) Once every six months BAT 34 Metals and metalloids except mercury (e.g. As, Cd, Co, Cr, Cu, Mn, Ni, Pb, Sb, Se, Tl, V) (18) EN 14385 Mechanical treatment in shredders of metal waste Once every year BAT 25 NH3 No EN standard available Biological treatment of waste (20) Once every six months BAT 34 Physico-chemical treatment of solid and/or pasty waste (18) Once every six months BAT 41 Treatment of water-based liquid waste (18) BAT 53 Odour concentration EN 13725 Biological treatment of waste (21) Once every six months BAT 34 PCDD/F (18) EN 1948-1, -2 and -3 (19) Mechanical treatment in shredders of metal waste Once every year BAT 25 TVOC EN 12619 Mechanical treatment in shredders of metal waste Once every six months BAT 25 Treatment of WEEE containing VFCs and/or VHCs Once every six months BAT 29 Mechanical treatment of waste with calorific value (18) Once every six months BAT 31 Mechanical biological treatment of waste Once every six months BAT 34 Physico-chemical treatment of solid and/or pasty waste (18) Once every six months BAT 41 Re-refining of waste oil BAT 44 Physico-chemical treatment of waste with calorific value BAT 45 Regeneration of spent solvents BAT 47 Thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil BAT 49 Water washing of excavated contaminated soil BAT 50 Treatment of water-based liquid waste (18) BAT 53 Decontamination of equipment containing PCBs (22) Once every three months BAT 51 BAT 9. BAT is to monitor diffuse emissions of organic compounds to air from the regeneration of spent solvents, the decontamination of equipment containing POPs with solvents, and the physico-chemical treatment of solvents for the recovery of their calorific value, at least once per year using one or a combination of the techniques given below. Technique Description a Measurement Sniffing methods, optical gas imaging, solar occultation flux or differential absorption. See descriptions in Section 6.2. b Emissions factors Calculation of emissions based on emissions factors, periodically validated (e.g. once every two years) by measurements. c Mass balance Calculation of diffuse emissions using a mass balance considering the solvent input, channelled emissions to air, emissions to water, the solvent in the process output, and process (e.g. distillation) residues. BAT 10. BAT is to periodically monitor odour emissions. Description Odour emissions can be monitored using:  EN standards (e.g. dynamic olfactometry according to EN 13725 in order to determine the odour concentration or EN 16841-1 or -2 in order to determine the odour exposure);  when applying alternative methods for which no EN standards are available (e.g. estimation of odour impact), ISO, national or other international standards that ensure the provision of data of an equivalent scientific quality. The monitoring frequency is determined in the odour management plan (see BAT 12). Applicability The applicability is restricted to cases where an odour nuisance at sensitive receptors is expected and/or has been substantiated. BAT 11. BAT is to monitor the annual consumption of water, energy and raw materials as well as the annual generation of residues and waste water, with a frequency of at least once per year. Description Monitoring includes direct measurements, calculation or recording, e.g. using suitable meters or invoices. The monitoring is broken down at the most appropriate level (e.g. at process or plant/installation level) and considers any significant changes in the plant/installation. 1.3. Emissions to air BAT 12. In order to prevent or, where that is not practicable, to reduce odour emissions, BAT is to set up, implement and regularly review an odour management plan, as part of the environmental management system (see BAT 1), that includes all of the following elements:  a protocol containing actions and timelines;  a protocol for conducting odour monitoring as set out in BAT 10;  a protocol for response to identified odour incidents, e.g. complaints;  an odour prevention and reduction programme designed to identify the source(s); to characterise the contributions of the sources; and to implement prevention and/or reduction measures. Applicability The applicability is restricted to cases where an odour nuisance at sensitive receptors is expected and/or has been substantiated. BAT 13. In order to prevent or, where that is not practicable, to reduce odour emissions, BAT is to use one or a combination of the techniques given below. Technique Description Applicability a. Minimising residence times Minimising the residence time of (potentially) odorous waste in storage or in handling systems (e.g. pipes, tanks, containers), in particular under anaerobic conditions. When relevant, adequate provisions are made for the acceptance of seasonal peak volumes of waste. Only applicable to open systems. b. Using chemical treatment Using chemicals to destroy or to reduce the formation of odorous compounds (e.g. to oxidise or to precipitate hydrogen sulphide). Not applicable if it may hamper the desired output quality. c. Optimising aerobic treatment In the case of aerobic treatment of water-based liquid waste, it may include:  use of pure oxygen;  removal of scum in tanks;  frequent maintenance of the aeration system. In the case of aerobic treatment of waste other than water-based liquid waste, see BAT 36. Generally applicable. BAT 14. In order to prevent or, where that is not practicable, to reduce diffuse emissions to air, in particular of dust, organic compounds and odour, BAT is to use an appropriate combination of the techniques given below. Depending on the risk posed by the waste in terms of diffuse emissions to air, BAT 14d is especially relevant. Technique Description Applicability a. Minimising the number of potential diffuse emission sources This includes techniques such as:  appropriate design of piping layout (e.g. minimising pipe run length, reducing the number of flanges and valves, using welded fittings and pipes);  favouring the use of gravity transfer rather than using pumps;  limiting the drop height of material;  limiting traffic speed;  using wind barriers. Generally applicable. b. Selection and use of high-integrity equipment This includes techniques such as:  valves with double packing seals or equally efficient equipment;  high-integrity gaskets (such as spiral wound, ring joints) for critical applications;  pumps/compressors/agitators fitted with mechanical seals instead of packing;  magnetically driven pumps/compressors/agitators;  appropriate service hose access ports, piercing pliers, drill heads, e.g. when degassing WEEE containing VFCs and/or VHCs. Applicability may be restricted in the case of existing plants due to operability requirements. c. Corrosion prevention This includes techniques such as:  appropriate selection of construction materials;  lining or coating of equipment and painting of pipes with corrosion inhibitors. Generally applicable. d. Containment, collection and treatment of diffuse emissions This includes techniques such as:  storing, treating and handling waste and material that may generate diffuse emissions in enclosed buildings and/or enclosed equipment (e.g. conveyor belts);  maintaining the enclosed equipment or buildings under an adequate pressure;  collecting and directing the emissions to an appropriate abatement system (see Section 6.1) via an air extraction system and/or air suction systems close to the emission sources. The use of enclosed equipment or buildings may be restricted by safety considerations such as the risk of explosion or oxygen depletion. The use of enclosed equipment or buildings may also be constrained by the volume of waste. e. Dampening Dampening potential sources of diffuse dust emissions (e.g. waste storage, traffic areas, and open handling processes) with water or fog. Generally applicable. f. Maintenance This includes techniques such as:  ensuring access to potentially leaky equipment;  regularly controlling protective equipment such as lamellar curtains, fast-action doors. Generally applicable. g. Cleaning of waste treatment and storage areas This includes techniques such as regularly cleaning the whole waste treatment area (halls, traffic areas, storage areas, etc.), conveyor belts, equipment and containers. Generally applicable. h. Leak detection and repair (LDAR) programme See Section 6.2. When emissions of organic compounds are expected, a LDAR programme is set up and implemented using a risk-based approach, considering in particular the design of the plant and the amount and nature of the organic compounds concerned. Generally applicable. BAT 15. BAT is to use flaring only for safety reasons or for non-routine operating conditions (e.g. start-ups, shutdowns) by using both of the techniques given below. Technique Description Applicability a. Correct plant design This includes the provision of a gas recovery system with sufficient capacity and the use of high-integrity relief valves. Generally applicable to new plants. A gas recovery system may be retrofitted in existing plants. b. Plant management This includes balancing the gas system and using advanced process control. Generally applicable. BAT 16. In order to reduce emissions to air from flares when flaring is unavoidable, BAT is to use both of the techniques given below. Technique Description Applicability a. Correct design of flaring devices Optimisation of height and pressure, assistance by steam, air or gas, type of flare tips, etc., to enable smokeless and reliable operation and to ensure the efficient combustion of excess gases. Generally applicable to new flares. In existing plants, applicability may be restricted, e.g. due to maintenance time availability. b. Monitoring and recording as part of flare management This includes continuous monitoring of the quantity of gas sent to flaring. It may include estimations of other parameters (e.g. composition of gas flow, heat content, ratio of assistance, velocity, purge gas flow rate, pollutant emissions (e.g. NOX, CO, hydrocarbons), noise). The recording of flaring events usually includes the duration and number of events and allows for the quantification of emissions and the potential prevention of future flaring events. Generally applicable. 1.4. Noise and vibrations BAT 17. In order to prevent or, where that is not practicable, to reduce noise and vibration emissions, BAT is to set up, implement and regularly review a noise and vibration management plan, as part of the environmental management system (see BAT 1), that includes all of the following elements: I. a protocol containing appropriate actions and timelines; II. a protocol for conducting noise and vibration monitoring; III. a protocol for response to identified noise and vibration events, e.g. complaints; IV. a noise and vibration reduction programme designed to identify the source(s), to measure/estimate noise and vibration exposure, to characterise the contributions of the sources and to implement prevention and/or reduction measures. Applicability The applicability is restricted to cases where a noise or vibration nuisance at sensitive receptors is expected and/or has been substantiated. BAT 18. In order to prevent or, where that is not practicable, to reduce noise and vibration emissions, BAT is to use one or a combination of the techniques given below. Technique Description Applicability a. Appropriate location of equipment and buildings Noise levels can be reduced by increasing the distance between the emitter and the receiver, by using buildings as noise screens and by relocating building exits or entrances. For existing plants, the relocation of equipment and building exits or entrances may be restricted by a lack of space or excessive costs. b. Operational measures This includes techniques such as: (i) inspection and maintenance of equipment; (ii) closing of doors and windows of enclosed areas, if possible; (iii) equipment operation by experienced staff; (iv) avoidance of noisy activities at night, if possible; (v) provisions for noise control during maintenance, traffic, handling and treatment activities. Generally applicable. c. Low-noise equipment This may include direct drive motors, compressors, pumps and flares. d. Noise and vibration control equipment This includes techniques such as: (i) noise reducers; (ii) acoustic and vibrational insulation of equipment; (iii) enclosure of noisy equipment; (iv) soundproofing of buildings. Applicability may be restricted by a lack of space (for existing plants). e. Noise attenuation Noise propagation can be reduced by inserting obstacles between emitters and receivers (e.g. protection walls, embankments and buildings). Applicable only to existing plants, as the design of new plants should make this technique unnecessary. For existing plants, the insertion of obstacles may be restricted by a lack of space. For mechanical treatment in shredders of metal wastes, it is applicable within the constraints associated with the risk of deflagration in shredders. 1.5. Emissions to water BAT 19. In order to optimise water consumption, to reduce the volume of waste water generated and to prevent or, where that is not practicable, to reduce emissions to soil and water, BAT is to use an appropriate combination of the techniques given below. Technique Description Applicability a. Water management Water consumption is optimised by using measures which may include:  water-saving plans (e.g. establishment of water efficiency objectives, flow diagrams and water mass balances);  optimising the use of washing water (e.g. dry cleaning instead of hosing down, using trigger control on all washing equipment);  reducing the use of water for vacuum generation (e.g. use of liquid ring pumps with high boiling point liquids). Generally applicable. b. Water recirculation Water streams are recirculated within the plant, if necessary after treatment. The degree of recirculation is limited by the water balance of the plant, the content of impurities (e.g. odorous compounds) and/or the characteristics of the water streams (e.g. nutrient content). Generally applicable. c. Impermeable surface Depending on the risks posed by the waste in terms of soil and/or water contamination, the surface of the whole waste treatment area (e.g. waste reception, handling, storage, treatment and dispatch areas) is made impermeable to the liquids concerned. Generally applicable. d. Techniques to reduce the likelihood and impact of overflows and failures from tanks and vessels Depending on the risks posed by the liquids contained in tanks and vessels in terms of soil and/or water contamination, this includes techniques such as:  overflow detectors;  overflow pipes that are directed to a contained drainage system (i.e. the relevant secondary containment or another vessel);  tanks for liquids that are located in a suitable secondary containment; the volume is normally sized to accommodate the loss of containment of the largest tank within the secondary containment;  isolation of tanks, vessels and secondary containment (e.g. closing of valves). Generally applicable. e. Roofing of waste storage and treatment areas Depending on the risks posed by the waste in terms of soil and/or water contamination, waste is stored and treated in covered areas to prevent contact with rainwater and thus minimise the volume of contaminated run-off water. Applicability may be constrained when high volumes of waste are stored or treated (e.g. mechanical treatment in shredders of metal waste). f. Segregation of water streams Each water stream (e.g. surface run-off water, process water) is collected and treated separately, based on the pollutant content and on the combination of treatment techniques. In particular, uncontaminated waste water streams are segregated from waste water streams that require treatment. Generally applicable to new plants. Generally applicable to existing plants within the constraints associated with the layout of the water collection system. g. Adequate drainage infrastructure The waste treatment area is connected to drainage infrastructure. Rainwater falling on the treatment and storage areas is collected in the drainage infrastructure along with washing water, occasional spillages, etc. and, depending on the pollutant content, recirculated or sent for further treatment. Generally applicable to new plants. Generally applicable to existing plants within the constraints associated with the layout of the water drainage system. h. Design and maintenance provisions to allow detection and repair of leaks Regular monitoring for potential leakages is risk-based, and, when necessary, equipment is repaired. The use of underground components is minimised. When underground components are used, and depending on the risks posed by the waste contained in those components in terms of soil and/or water contamination, secondary containment of underground components is put in place. The use of above-ground components is generally applicable to new plants. It may be limited however by the risk of freezing. The installation of secondary containment may be limited in the case of existing plants. i. Appropriate buffer storage capacity Appropriate buffer storage capacity is provided for waste water generated during other than normal operating conditions using a risk-based approach (e.g. taking into account the nature of the pollutants, the effects of downstream waste water treatment, and the receiving environment). The discharge of waste water from this buffer storage is only possible after appropriate measures are taken (e.g. monitor, treat, reuse). Generally applicable to new plants. For existing plants, applicability may be limited by space availability and by the layout of the water collection system. BAT 20. In order to reduce emissions to water, BAT is to treat waste water using an appropriate combination of the techniques given below. Technique (23) Typical pollutants targeted Applicability Preliminary and primary treatment, e.g. a. Equalisation All pollutants Generally applicable. b. Neutralisation Acids, alkalis c. Physical separation, e.g. screens, sieves, grit separators, grease separators, oil-water separation or primary settlement tanks Gross solids, suspended solids, oil/grease Physico-chemical treatment, e.g. d. Adsorption Adsorbable dissolved non-biodegradable or inhibitory pollutants, e.g. hydrocarbons, mercury, AOX Generally applicable. e. Distillation/rectification Dissolved non-biodegradable or inhibitory pollutants that can be distilled, e.g. some solvents f. Precipitation Precipitable dissolved non-biodegradable or inhibitory pollutants, e.g. metals, phosphorus g. Chemical oxidation Oxidisable dissolved non-biodegradable or inhibitory pollutants, e.g. nitrite, cyanide h. Chemical reduction Reducible dissolved non-biodegradable or inhibitory pollutants, e.g. hexavalent chromium (Cr(VI)) i. Evaporation Soluble contaminants j. Ion exchange Ionic dissolved non-biodegradable or inhibitory pollutants, e.g. metals k. Stripping Purgeable pollutants, e.g. hydrogen sulphide (H2S), ammonia (NH3), some adsorbable organically bound halogens (AOX), hydrocarbons Biological treatment, e.g. l. Activated sludge process Biodegradable organic compounds Generally applicable. m. Membrane bioreactor Nitrogen removal n. Nitrification/denitrification when the treatment includes a biological treatment Total nitrogen, ammonia Nitrification may not be applicable in the case of high chloride concentrations (e.g. above 10 g/l) and when the reduction of the chloride concentration prior to nitrification would not be justified by the environmental benefits. Nitrification is not applicable when the temperature of the waste water is low (e.g. below 12 °C). Solids removal, e.g. o. Coagulation and flocculation Suspended solids and particulate-bound metals Generally applicable. p. Sedimentation q. Filtration (e.g. sand filtration, microfiltration, ultrafiltration) r. Flotation Table 6.1 BAT-associated emission levels (BAT-AELs) for direct discharges to a receiving water body Substance/Parameter BAT-AEL (24) Waste treatment process to which the BAT-AEL applies Total organic carbon (TOC) (25) 10-60 mg/l  All waste treatments except treatment of water-based liquid waste 10-100 mg/l (26) (27)  Treatment of water-based liquid waste Chemical oxygen demand (COD) (25) 30-180 mg/l  All waste treatments except treatment of water-based liquid waste 30-300 mg/l (26) (27)  Treatment of water-based liquid waste Total suspended solids (TSS) 5-60 mg/l  All waste treatments Hydrocarbon oil index (HOI) 0,5-10 mg/l  Mechanical treatment in shredders of metal waste  Treatment of WEEE containing VFCs and/or VHCs  Re-refining of waste oil  Physico-chemical treatment of waste with calorific value  Water washing of excavated contaminated soil  Treatment of water-based liquid waste Total nitrogen (Total N) 1-25 mg/l (28) (29)  Biological treatment of waste  Re-refining of waste oil 10-60 mg/l (28) (29) (30)  Treatment of water-based liquid waste Total phosphorus (Total P) 0,3-2 mg/l  Biological treatment of waste 1-3 mg/l (27)  Treatment of water-based liquid waste Phenol index 0,05-0,2 mg/l  Re-refining of waste oil  Physico-chemical treatment of waste with calorific value 0,05-0,3 mg/l  Treatment of water-based liquid waste Free cyanide (CN-) (31) 0,02-0,1 mg/l  Treatment of water-based liquid waste Adsorbable organically bound halogens (AOX) (31) 0,2-1 mg/l  Treatment of water-based liquid waste Metals and metalloids (31) Arsenic (expressed as As) 0,01-0,05 mg/l  Mechanical treatment in shredders of metal waste  Treatment of WEEE containing VFCs and/or VHCs  Mechanical biological treatment of waste  Re-refining of waste oil  Physico-chemical treatment of waste with calorific value  Physico-chemical treatment of solid and/or pasty waste  Regeneration of spent solvents  Water washing of excavated contaminated soil Cadmium (expressed as Cd) 0,01-0,05 mg/l Chromium (expressed as Cr) 0,01-0,15 mg/l Copper (expressed as Cu) 0,05-0,5 mg/l Lead (expressed as Pb) 0,05-0,1 mg/l (32) Nickel (expressed as Ni) 0,05-0,5 mg/l Mercury (expressed as Hg) 0,5-5 Ã ¼g/l Zinc (expressed as Zn) 0,1-1 mg/l (33) Arsenic (expressed as As) 0,01-0,1 mg/l  Treatment of water-based liquid waste Cadmium (expressed as Cd) 0,01-0,1 mg/l Chromium (expressed as Cr) 0,01-0,3 mg/l Hexavalent chromium (expressed as Cr(VI)) 0,01-0,1 mg/l Copper (expressed as Cu) 0,05-0,5 mg/l Lead (expressed as Pb) 0,05-0,3 mg/l Nickel (expressed as Ni) 0,05-1 mg/l Mercury (expressed as Hg) 1-10 Ã ¼g/l Zinc (expressed as Zn) 0,1-2 mg/l The associated monitoring is given in BAT 7. Table 6.2 BAT-associated emission levels (BAT-AELs) for indirect discharges to a receiving water body Substance/Parameter BAT-AEL (34) (35) Waste treatment process to which the BAT-AEL applies Hydrocarbon oil index (HOI) 0,5-10 mg/l  Mechanical treatment in shredders of metal waste  Treatment of WEEE containing VFCs and/or VHCs  Re-refining of waste oil  Physico-chemical treatment of waste with calorific value  Water washing of excavated contaminated soil  Treatment of water-based liquid waste Free cyanide (CN-) (36) 0,02-0,1 mg/l  Treatment of water-based liquid waste Adsorbable organically bound halogens (AOX) (36) 0,2-1 mg/l  Treatment of water-based liquid waste Metals and metalloids (36) Arsenic (expressed as As) 0,01-0,05 mg/l  Mechanical treatment in shredders of metal waste  Treatment of WEEE containing VFCs and/or VHCs  Mechanical biological treatment of waste  Re-refining of waste oil  Physico-chemical treatment of waste with calorific value  Physico-chemical treatment of solid and/or pasty waste  Regeneration of spent solvents  Water washing of excavated contaminated soil Cadmium (expressed as Cd) 0,01-0,05 mg/l Chromium (expressed as Cr) 0,01-0,15 mg/l Copper (expressed as Cu) 0,05-0,5 mg/l Lead (expressed as Pb) 0,05-0,1 mg/l (37) Nickel (expressed as Ni) 0,05-0,5 mg/l Mercury (expressed as Hg) 0,5-5 Ã ¼g/l Zinc (expressed as Zn) 0,1-1 mg/l (38) Arsenic (expressed as As) 0,01-0,1 mg/l  Treatment of water-based liquid waste Cadmium (expressed as Cd) 0,01-0,1 mg/l Chromium (expressed as Cr) 0,01-0,3 mg/l Hexavalent chromium (expressed as Cr(VI)) 0,01-0,1 mg/l Copper (expressed as Cu) 0,05-0,5 mg/l Lead (expressed as Pb) 0,05-0,3 mg/l Nickel (expressed as Ni) 0,05-1 mg/l Mercury (expressed as Hg) 1-10 Ã ¼g/l Zinc (expressed as Zn) 0,1-2 mg/l The associated monitoring is given in BAT 7. 1.6. Emissions from accidents and incidents BAT 21. In order to prevent or limit the environmental consequences of accidents and incidents, BAT is to use all of the techniques given below, as part of the accident management plan (see BAT 1). Technique Description a. Protection measures These include measures such as:  protection of the plant against malevolent acts;  fire and explosion protection system, containing equipment for prevention, detection, and extinction;  accessibility and operability of relevant control equipment in emergency situations. b. Management of incidental/accidental emissions Procedures are established and technical provisions are in place to manage (in terms of possible containment) emissions from accidents and incidents such as emissions from spillages, firefighting water, or safety valves. c. Incident/accident registration and assessment system This includes techniques such as:  a log/diary to record all accidents, incidents, changes to procedures and the findings of inspections;  procedures to identify, respond to and learn from such incidents and accidents. 1.7. Material efficiency BAT 22. In order to use materials efficiently, BAT is to substitute materials with waste. Description Waste is used instead of other materials for the treatment of wastes (e.g. waste alkalis or waste acids are used for pH adjustment, fly ashes are used as binders). Applicability Some applicability limitations derive from the risk of contamination posed by the presence of impurities (e.g. heavy metals, POPs, salts, pathogens) in the waste that substitutes other materials. Another limitation is the compatibility of the waste substituting other materials with the waste input (see BAT 2). 1.8. Energy efficiency BAT 23. In order to use energy efficiently, BAT is to use both of the techniques given below. Technique Description a. Energy efficiency plan An energy efficiency plan entails defining and calculating the specific energy consumption of the activity (or activities), setting key performance indicators on an annual basis (for example, specific energy consumption expressed in kWh/tonne of waste processed) and planning periodic improvement targets and related actions. The plan is adapted to the specificities of the waste treatment in terms of process(es) carried out, waste stream(s) treated, etc. b. Energy balance record An energy balance record provides a breakdown of the energy consumption and generation (including exportation) by the type of source (i.e. electricity, gas, conventional liquid fuels, conventional solid fuels, and waste). This includes: (i) information on energy consumption in terms of delivered energy; (ii) information on energy exported from the installation; (iii) energy flow information (e.g. Sankey diagrams or energy balances) showing how the energy is used throughout the process. The energy balance record is adapted to the specificities of the waste treatment in terms of process(es) carried out, waste stream(s) treated, etc. 1.9. Reuse of packaging BAT 24. In order to reduce the quantity of waste sent for disposal, BAT is to maximise the reuse of packaging, as part of the residues management plan (see BAT 1). Description Packaging (drums, containers, IBCs, pallets, etc.) is reused for containing waste, when it is in good condition and sufficiently clean, depending on a compatibility check between the substances contained (in consecutive uses). If necessary, packaging is sent for appropriate treatment prior to reuse (e.g. reconditioning, cleaning). Applicability Some applicability restrictions derive from the risk of contamination of the waste posed by the reused packaging. 2. BAT CONCLUSIONS FOR THE MECHANICAL TREATMENT OF WASTE Unless otherwise stated, the BAT conclusions presented in Section 2 apply to the mechanical treatment of waste when it is not combined with biological treatment, and in addition to the general BAT conclusions in Section 1. 2.1. General BAT conclusions for the mechanical treatment of waste 2.1.1. Emissions to air BAT 25. In order to reduce emissions to air of dust, and of particulate-bound metals, PCDD/F and dioxin-like PCBs, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description Applicability a. Cyclone See Section 6.1. Cyclones are mainly used as preliminary separators for coarse dust. Generally applicable. b. Fabric filter See Section 6.1. May not be applicable to exhaust air ducts directly connected to the shredder when the effects of deflagration on the fabric filter cannot be mitigated (e.g. by using pressure relief valves). c. Wet scrubbing See Section 6.1. Generally applicable. d. Water injection into the shredder The waste to be shredded is damped by injecting water into the shredder. The amount of water injected is regulated in relation to the amount of waste being shredded (which may be monitored via the energy consumed by the shredder motor). The waste gas that contains residual dust is directed to cyclone(s) and/or a wet scrubber. Only applicable within the constraints associated with local conditions (e.g. low temperature, drought). Table 6.3 BAT-associated emission level (BAT-AEL) for channelled dust emissions to air from the mechanical treatment of waste Parameter Unit BAT-AEL (Average over the sampling period) Dust mg/Nm3 2-5 (39) The associated monitoring is given in BAT 8. 2.2. BAT conclusions for the mechanical treatment in shredders of metal waste Unless otherwise stated, the BAT conclusions presented in this section apply to the mechanical treatment in shredders of metal waste, in addition to BAT 25. 2.2.1. Overall environmental performance BAT 26. In order to improve the overall environmental performance, and to prevent emissions due to accidents and incidents, BAT is to use BAT 14g and all of the techniques given below: (a) implementation of a detailed inspection procedure for baled waste before shredding; (b) removal of dangerous items from the waste input stream and their safe disposal (e.g. gas cylinders, non-depolluted EoLVs, non-depolluted WEEE, items contaminated with PCBs or mercury, radioactive items); (c) treatment of containers only when accompanied by a declaration of cleanliness. 2.2.2. Deflagrations BAT 27. In order to prevent deflagrations and to reduce emissions when deflagrations occur, BAT is to use technique a. and one or both of the techniques b. and c. given below. Technique Description Applicability a. Deflagration management plan This includes:  a deflagration reduction programme designed to identify the source(s), and to implement measures to prevent deflagration occurrences, e.g. inspection of waste input as described in BAT 26a, removal of dangerous items as described in BAT 26b;  a review of historical deflagration incidents and remedies and the dissemination of deflagration knowledge;  a protocol for response to deflagration incidents. Generally applicable. b. Pressure relief dampers Pressure relief dampers are installed to relieve pressure waves coming from deflagrations that would otherwise cause major damage and subsequent emissions. c. Pre-shredding Use of a low-speed shredder installed upstream of the main shredder Generally applicable for new plants, depending on the input material. Applicable for major plant upgrades where a significant number of deflagrations have been substantiated. 2.2.3. Energy efficiency BAT 28. In order to use energy efficiently, BAT is to keep the shredder feed stable. Description The shredder feed is equalised by avoiding disruption or overload of the waste feed which would lead to unwanted shutdowns and start-ups of the shredder. 2.3. BAT conclusions for the treatment of WEEE containing VFCs and/or VHCs Unless otherwise stated, the BAT conclusions presented in this section apply to the treatment of WEEE containing VFCs and/or VHCs, in addition to BAT 25. 2.3.1. Emissions to air BAT 29. In order to prevent or, where that is not practicable, to reduce emissions of organic compounds to air, BAT is to apply BAT 14d, BAT 14h and to use technique a. and one or both of the techniques b. and c. given below. Technique Description a. Optimised removal and capture of refrigerants and oils All refrigerants and oils are removed from the WEEE containing VFCs and/or VHCs and captured by a vacuum suction system (e.g. achieving refrigerant removal of at least 90 %). Refrigerants are separated from oils and the oils are degassed. The amount of oil remaining in the compressor is reduced to a minimum (so that the compressor does not drip). b. Cryogenic condensation Waste gas containing organic compounds such as VFCs/VHCs is sent to a cryogenic condensation unit where they are liquefied (see description in Section 6.1). The liquefied gas is stored in pressurised vessels for further treatment. c. Adsorption Waste gas containing organic compounds such as VFCs/VHCs is led into adsorption systems (see description in Section 6.1). The spent activated carbon is regenerated by means of heated air pumped into the filter to desorb the organic compounds. Subsequently, the regeneration waste gas is compressed and cooled in order to liquefy the organic compounds (in some cases by cryogenic condensation). The liquefied gas is then stored in pressurised vessels. The remaining waste gas from the compression stage is usually led back into the adsorption system in order to minimise VFC/VHC emissions. Table 6.4 BAT-associated emission levels (BAT-AELs) for channelled TVOC and CFC emissions to air from the treatment of WEEE containing VFCs and/or VHCs Parameter Unit BAT-AEL (Average over the sampling period) TVOC mg/Nm3 3-15 CFCs mg/Nm3 0,5-10 The associated monitoring is given in BAT 8. 2.3.2. Explosions BAT 30. In order to prevent emissions due to explosions when treating WEEE containing VFCs and/or VHCs, BAT is to use either of the techniques given below. Technique Description a. Inert atmosphere By injecting inert gas (e.g. nitrogen), the oxygen concentration in enclosed equipment (e.g. in enclosed shredders, crushers, dust and foam collectors) is reduced (e.g. to 4 vol-%). b. Forced ventilation By using forced ventilation, the hydrocarbon concentration in enclosed equipment (e.g. in enclosed shredders, crushers, dust and foam collectors) is reduced to < 25 % of the lower explosive limit. 2.4. BAT conclusions for the mechanical treatment of waste with calorific value In addition to BAT 25, the BAT conclusions presented in this section apply to the mechanical treatment of waste with calorific value covered by points 5.3(a)(iii) and 5.3(b)(ii) of Annex I to Directive 2010/75/EU. 2.4.1. Emissions to air BAT 31. In order to reduce emissions to air of organic compounds, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Biofilter c. Thermal oxidation d. Wet scrubbing Table 6.5 BAT-associated emission level (BAT-AEL) for channelled TVOC emissions to air from the mechanical treatment of waste with calorific value Parameter Unit BAT-AEL (Average over the sampling period) TVOC mg/Nm3 10-30 (40) The associated monitoring is given in BAT 8. 2.5. BAT conclusions for the mechanical treatment of WEEE containing mercury Unless otherwise stated, the BAT conclusions presented in this section apply to the mechanical treatment of WEEE containing mercury, in addition to BAT 25. 2.5.1. Emissions to air BAT 32. In order to reduce mercury emissions to air, BAT is to collect mercury emissions at source, to send them to abatement and to carry out adequate monitoring. Description This includes all of the following measures:  equipment used to treat WEEE containing mercury is enclosed, under negative pressure and connected to a local exhaust ventilation (LEV) system;  waste gas from the processes is treated by dedusting techniques such as cyclones, fabric filters, and HEPA filters, followed by adsorption on activated carbon (see Section 6.1);  the efficiency of the waste gas treatment is monitored;  mercury levels in the treatment and storage areas are measured frequently (e.g. once every week) to detect potential mercury leaks. Table 6.6 BAT-associated emission level (BAT-AEL) for channelled mercury emissions to air from the mechanical treatment of WEEE containing mercury Parameter Unit BAT-AEL (Average over the sampling period) Mercury (Hg) Ã ¼g/Nm3 2-7 The associated monitoring is given in BAT 8. 3. BAT CONCLUSIONS FOR THE BIOLOGICAL TREATMENT OF WASTE Unless otherwise stated, the BAT conclusions presented in Section 3 apply to the biological treatment of waste, and in addition to the general BAT conclusions in Section 1. The BAT conclusions in Section 3 do not apply to the treatment of water-based liquid waste. 3.1. General BAT conclusions for the biological treatment of waste 3.1.1. Overall environmental performance BAT 33. In order to reduce odour emissions and to improve the overall environmental performance, BAT is to select the waste input. Description The technique consists of carrying out the pre-acceptance, acceptance and sorting of the waste input (see BAT 2) so as to ensure the suitability of the waste input for the waste treatment, e.g. in terms of nutrient balance, moisture or toxic compounds which may reduce the biological activity. 3.1.2. Emissions to air BAT 34. In order to reduce channelled emissions to air of dust, organic compounds and odorous compounds, including H2S and NH3, BAT is to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Biofilter See Section 6.1. A pretreatment of the waste gas before the biofilter (e.g. with a water or acid scrubber) may be needed in the case of a high NH3 content (e.g. 5-40 mg/Nm3) in order to control the media pH and to limit the formation of N2O in the biofilter. Some other odorous compounds (e.g. mercaptans, H2S) can cause acidification of the biofilter media and necessitate the use of a water or alkaline scrubber for pretreatment of the waste gas before the biofilter. c. Fabric filter See Section 6.1. The fabric filter is used in the case of mechanical biological treatment of waste. d. Thermal oxidation See Section 6.1. e. Wet scrubbing See Section 6.1. Water, acid or alkaline scrubbers are used in combination with a biofilter, thermal oxidation or adsorption on activated carbon. Table 6.7 BAT-associated emission levels (BAT-AELs) for channelled NH3, odour, dust and TVOC emissions to air from the biological treatment of waste Parameter Unit BAT-AEL (Average over the sampling period) Waste treatment process NH3 (41) (42) mg/Nm3 0,3-20 All biological treatments of waste Odour concentration (41) (42) ouE/Nm3 200-1 000 Dust mg/Nm3 2-5 Mechanical biological treatment of waste TVOC mg/Nm3 5-40 (43) The associated monitoring is given in BAT 8. 3.1.3. Emissions to water and water usage BAT 35. In order to reduce the generation of waste water and to reduce water usage, BAT is to use all of the techniques given below. Technique Description Applicability a. Segregation of water streams Leachate seeping from compost piles and windrows is segregated from surface run-off water (see BAT 19f). Generally applicable to new plants. Generally applicable to existing plants within the constraints associated with the layout of the water circuits. b. Water recirculation Recirculating process water streams (e.g. from dewatering of liquid digestate in anaerobic processes) or using as much as possible other water streams (e.g. water condensate, rinsing water, surface run-off water). The degree of recirculation is limited by the water balance of the plant, the content of impurities (e.g. heavy metals, salts, pathogens, odorous compounds) and/or the characteristics of the water streams (e.g. nutrient content). Generally applicable. c. Minimisation of the generation of leachate Optimising the moisture content of the waste in order to minimise the generation of leachate. Generally applicable. 3.2. BAT conclusions for the aerobic treatment of waste Unless otherwise stated, the BAT conclusions presented in this section apply to the aerobic treatment of waste, and in addition to the general BAT conclusions for the biological treatment of waste in Section 3.1. 3.2.1. Overall environmental performance BAT 36. In order to reduce emissions to air and to improve the overall environmental performance, BAT is to monitor and/or control the key waste and process parameters. Description Monitoring and/or control of key waste and process parameters, including:  waste input characteristics (e.g. C to N ratio, particle size);  temperature and moisture content at different points in the windrow;  aeration of the windrow (e.g. via the windrow turning frequency, O2 and/or CO2 concentration in the windrow, temperature of air streams in the case of forced aeration);  windrow porosity, height and width. Applicability Monitoring of the moisture content in the windrow is not applicable to enclosed processes when health and/or safety issues have been identified. In that case, the moisture content can be monitored before loading the waste into the enclosed composting stage and adjusted when it exits the enclosed composting stage. 3.2.2. Odour and diffuse emissions to air BAT 37. In order to reduce diffuse emissions to air of dust, odour and bioaerosols from open-air treatment steps, BAT is to use one or both of the techniques given below. Technique Description Applicability a. Use of semipermeable membrane covers Active composting windrows are covered by semipermeable membranes. Generally applicable. b. Adaptation of operations to the meteorological conditions This includes techniques such as the following:  Taking into account weather conditions and forecasts when undertaking major outdoor process activities. For instance, avoiding formation or turning of windrows or piles, screening or shredding in the case of adverse meteorological conditions in terms of emissions dispersion (e.g. the wind speed is too low or too high, or the wind blows in the direction of sensitive receptors).  Orientating windrows, so that the smallest possible area of composting mass is exposed to the prevailing wind, to reduce the dispersion of pollutants from the windrow surface. The windrows and piles are preferably located at the lowest elevation within the overall site layout. Generally applicable. 3.3. BAT conclusions for the anaerobic treatment of waste Unless otherwise stated, the BAT conclusions presented in this section apply to the anaerobic treatment of waste, and in addition to the general BAT conclusions for the biological treatment of waste in Section 3.1. 3.3.1. Emissions to air BAT 38. In order to reduce emissions to air and to improve the overall environmental performance, BAT is to monitor and/or control the key waste and process parameters. Description Implementation of a manual and/or automatic monitoring system to:  ensure a stable digester operation;  minimise operational difficulties, such as foaming, which may lead to odour emissions;  provide sufficient early warning of system failures which may lead to a loss of containment and explosions. This includes monitoring and/or control of key waste and process parameters, e.g.:  pH and alkalinity of the digester feed;  digester operating temperature;  hydraulic and organic loading rates of the digester feed;  concentration of volatile fatty acids (VFA) and ammonia within the digester and digestate;  biogas quantity, composition (e.g. H2S) and pressure;  liquid and foam levels in the digester. 3.4. BAT conclusions for the mechanical biological treatment (MBT) of waste Unless otherwise stated, the BAT conclusions presented in this section apply to MBT, and in addition to the general BAT conclusions for the biological treatment of waste in Section 3.1. The BAT conclusions for the aerobic treatment (Section 3.2) and anaerobic treatment (Section 3.3) of waste apply, when relevant, to the mechanical biological treatment of waste. 3.4.1. Emissions to air BAT 39. In order to reduce emissions to air, BAT is to use both of the techniques given below. Technique Description Applicability a. Segregation of the waste gas streams Splitting of the total waste gas stream into waste gas streams with a high pollutant content and waste gas streams with a low pollutant content, as identified in the inventory mentioned in BAT 3. Generally applicable to new plants. Generally applicable to existing plants within the constraints associated with the layout of the air circuits. b. Recirculation of waste gas Recirculation of waste gas with a low pollutant content in the biological process followed by waste gas treatment adapted to the concentration of pollutants (see BAT 34). The use of waste gas in the biological process may be limited by the waste gas temperature and/or the pollutant content. It may be necessary to condense the water vapour contained in the waste gas before reuse. In this case, cooling is necessary, and the condensed water is recirculated when possible (see BAT 35) or treated before discharge. 4. BAT CONCLUSIONS FOR THE PHYSICO-CHEMICAL TREATMENT OF WASTE Unless otherwise stated, the BAT conclusions presented in Section 4 apply to the physico-chemical treatment of waste, and in addition to the general BAT conclusions in Section 1. 4.1. BAT conclusions for the physico-chemical treatment of solid and/or pasty waste 4.1.1. Overall environmental performance BAT 40. In order to improve the overall environmental performance, BAT is to monitor the waste input as part of the waste pre-acceptance and acceptance procedures (see BAT 2). Description Monitoring the waste input, e.g. in terms of:  content of organics, oxidising agents, metals (e.g. mercury), salts, odorous compounds;  H2 formation potential upon mixing of flue-gas treatment residues, e.g. fly ashes, with water. 4.1.2. Emissions to air BAT 41. In order to reduce emissions of dust, organic compounds and NH3 to air, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Biofilter c. Fabric filter d. Wet scrubbing Table 6.8 BAT-associated emission level (BAT-AEL) for channelled emissions of dust to air from the physico-chemical treatment of solid and/or pasty waste Parameter Unit BAT-AEL (Average over the sampling period) Dust mg/Nm3 2-5 The associated monitoring is given in BAT 8. 4.2. BAT conclusions for the re-refining of waste oil 4.2.1. Overall environmental performance BAT 42. In order to improve the overall environmental performance, BAT is to monitor the waste input as part of the waste pre-acceptance and acceptance procedures (see BAT 2). Description Monitoring of the waste input in terms of content of chlorinated compounds (e.g. chlorinated solvents or PCBs). BAT 43. In order to reduce the quantity of waste sent for disposal, BAT is to use one or both of the techniques given below. Technique Description a. Material recovery Using the organic residues from vacuum distillation, solvent extraction, thin film evaporators, etc. in asphalt products, etc. b. Energy recovery Using the organic residues from vacuum distillation, solvent extraction, thin film evaporators, etc. to recover energy. 4.2.2. Emissions to air BAT 44. In order to reduce emissions of organic compounds to air, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Thermal oxidation See Section 6.1. This includes when the waste gas is sent to a process furnace or a boiler. c. Wet scrubbing See Section 6.1. The BAT-AEL set in Section 4.5 applies. The associated monitoring is given in BAT 8. 4.3. BAT conclusions for the physico-chemical treatment of waste with calorific value 4.3.1. Emissions to air BAT 45. In order to reduce emissions of organic compounds to air, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1 b. Cryogenic condensation c. Thermal oxidation d. Wet scrubbing The BAT-AEL set in Section 4.5 applies. The associated monitoring is given in BAT 8. 4.4. BAT conclusions for the regeneration of spent solvents 4.4.1. Overall environmental performance BAT 46. In order to improve the overall environmental performance of the regeneration of spent solvents, BAT is to use one or both of the techniques given below. Technique Description Applicability a. Material recovery Solvents are recovered from the distillation residues by evaporation. Applicability may be restricted when the energy demand is excessive with regards to the quantity of solvent recovered. b. Energy recovery The residues from distillation are used to recover energy. Generally applicable. 4.4.2. Emissions to air BAT 47. In order to reduce emissions of organic compounds to air, BAT is to apply BAT 14d and to use a combination of the techniques given below. Technique Description Applicability a. Recirculation of process off-gases in a steam boiler The process off-gases from the condensers are sent to the steam boiler supplying the plant. May not be applicable to the treatment of halogenated solvent wastes, in order to avoid generating and emitting PCBs and/or PCDD/F. b. Adsorption See Section 6.1. There may be limitations to the applicability of the technique due to safety reasons (e.g. activated carbon beds tend to self-ignite when loaded with ketones). c. Thermal oxidation See Section 6.1. May not be applicable to the treatment of halogenated solvent wastes, in order to avoid generating and emitting PCBs and/or PCDD/F. d. Condensation or cryogenic condensation See Section 6.1. Generally applicable. e. Wet scrubbing See Section 6.1. Generally applicable. The BAT-AEL set in Section 4.5 applies. The associated monitoring is given in BAT 8. 4.5. BAT-AEL for emissions of organic compounds to air from the re-refining of waste oil, the physico-chemical treatment of waste with calorific value and the regeneration of spent solvents Table 6.9 BAT-associated emission level (BAT-AEL) for channelled emissions of TVOC to air from the re-refining of waste oil, the physico-chemical treatment of waste with calorific value and the regeneration of spent solvents Parameter Unit BAT-AEL (44) (Average over the sampling period) TVOC mg/Nm3 5-30 4.6. BAT conclusions for the thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil 4.6.1. Overall environmental performance BAT 48. In order to improve the overall environmental performance of the thermal treatment of spent activated carbon, waste catalysts and excavated contaminated soil, BAT is to use all of the techniques given below. Technique Description Applicability a. Heat recovery from the furnace off-gas Recovered heat may be used, for example, for preheating of combustion air or for the generation of steam, which is also used in the reactivation of the spent activated carbon. Generally applicable. b. Indirectly fired furnace An indirectly fired furnace is used to avoid contact between the contents of the furnace and the flue-gases from the burner(s). Indirectly fired furnaces are normally constructed with a metal tube and applicability may be restricted due to corrosion problems. There may be also economic restrictions for retrofitting existing plants. c. Process-integrated techniques to reduce emissions to air This includes techniques such as:  control of the furnace temperature and of the rotation speed of the rotary furnace;  choice of fuel;  use of a sealed furnace or operation of the furnace at a reduced pressure to avoid diffuse emissions to air. Generally applicable. 4.6.2. Emissions to air BAT 49. In order to reduce emissions of HCl, HF, dust and organic compounds to air, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Cyclone See Section 6.1. The technique is used in combination with further abatement techniques. b. Electrostatic precipitator (ESP) See Section 6.1. c. Fabric filter d. Wet scrubbing e. Adsorption f. Condensation g. Thermal oxidation (45) The associated monitoring is given in BAT 8. 4.7. BAT conclusions for the water washing of excavated contaminated soil 4.7.1. Emissions to air BAT 50. In order to reduce emissions of dust and organic compounds to air from the storage, handling, and washing steps, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Fabric filter c. Wet scrubbing The associated monitoring is given in BAT 8. 4.8. BAT conclusions for the decontamination of equipment containing PCBs 4.8.1. Overall environmental performance BAT 51. In order to improve the overall environmental performance and to reduce channelled emissions of PCBs and organic compounds to air, BAT is to use all of the techniques given below. Technique Description a. Coating of the storage and treatment areas This includes techniques such as:  resin coating applied to the concrete floor of the whole storage and treatment area. b. Implementation of staff access rules to prevent dispersion of contamination This includes techniques such as:  access points to storage and treatment areas are locked;  special qualification is required to access the area where the contaminated equipment is stored and handled;  separate clean and dirty cloakrooms to put on/remove individual protective outfit. c. Optimised equipment cleaning and drainage This includes techniques such as:  external surfaces of the contaminated equipment are cleaned with anionic detergent;  emptying of the equipment with a pump or under vacuum instead of gravity emptying;  procedures are defined and used for filling, emptying and (dis)connecting the vacuum vessel;  a long period of drainage (at least 12 hours) is ensured to avoid any dripping of contaminated liquid during further treatment operations, after the separation of the core from the casing of an electrical transformer. d. Control and monitoring of emissions to air This includes techniques such as:  the air of the decontamination area is collected and treated with activated carbon filters;  the exhaust of the vacuum pump mentioned in technique c. above is connected to an end-of-pipe abatement system (e.g. a high-temperature incinerator, thermal oxidation or adsorption on activated carbon);  the channelled emissions are monitored (see BAT 8);  the potential atmospheric deposition of PCBs is monitored (e.g. through physico-chemical measurements or biomonitoring). e. Disposal of waste treatment residues This includes techniques such as:  porous, contaminated parts of the electrical transformer (wood and paper) are sent to high-temperature incineration;  PCBs in the oils are destroyed (e.g. dechlorination, hydrogenation, solvated electron processes, high-temperature incineration). f. Recovery of solvent when solvent washing is used Organic solvent is collected and distilled to be reused in the process. The associated monitoring is given in BAT 8. 5. BAT CONCLUSIONS FOR THE TREATMENT OF WATER-BASED LIQUID WASTE Unless otherwise stated, the BAT conclusions presented in Section 5 apply to the treatment of water-based liquid waste, and in addition to the general BAT conclusions in Section 1. 5.1. Overall environmental performance BAT 52. In order to improve the overall environmental performance, BAT is to monitor the waste input as part of the waste pre-acceptance and acceptance procedures (see BAT 2). Description Monitoring the waste input, e.g. in terms of:  bioeliminability (e.g. BOD, BOD to COD ratio, Zahn-Wellens test, biological inhibition potential (e.g. inhibition of activated sludge));  feasibility of emulsion breaking, e.g. by means of laboratory-scale tests. 5.2. Emissions to air BAT 53. In order to reduce emissions of HCl, NH3 and organic compounds to air, BAT is to apply BAT 14d and to use one or a combination of the techniques given below. Technique Description a. Adsorption See Section 6.1. b. Biofilter c. Thermal oxidation d. Wet scrubbing Table 6.10 BAT-associated emission levels (BAT-AELs) for channelled emissions of HCl and TVOC to air from the treatment of water-based liquid waste Parameter Unit BAT-AEL (46) (Average over the sampling period) Hydrogen chloride (HCl) mg/Nm3 1-5 TVOC 3-20 (47) The associated monitoring is given in BAT 8. 6. DESCRIPTION OF TECHNIQUES 6.1. Channelled emissions to air Technique Typical pollutant(s) abated Description Adsorption Mercury, volatile organic compounds, hydrogen sulphide, odorous compounds Adsorption is a heterogeneous reaction in which gas molecules are retained on a solid or liquid surface that prefers specific compounds to others and thus removes them from effluent streams. When the surface has adsorbed as much as it can, the adsorbent is replaced or the adsorbed content is desorbed as part of the regeneration of the adsorbent. When desorbed, the contaminants are usually at a higher concentration and can either be recovered or disposed of. The most common adsorbent is granular activated carbon. Biofilter Ammonia, hydrogen sulphide, volatile organic compounds, odorous compounds The waste gas stream is passed through a bed of organic material (such as peat, heather, compost, root, tree bark, softwood and different combinations) or some inert material (such as clay, activated carbon, and polyurethane), where it is biologically oxidised by naturally occurring microorganisms into carbon dioxide, water, inorganic salts and biomass. A biofilter is designed considering the type(s) of waste input. An appropriate bed material, e.g. in terms of water retention capacity, bulk density, porosity, structural integrity, is selected. Also important are an appropriate height and surface area of the filter bed. The biofilter is connected to a suitable ventilation and air circulation system in order to ensure a uniform air distribution through the bed and a sufficient residence time of the waste gas inside the bed. Condensation and cryogenic condensation Volatile organic compounds Condensation is a technique that eliminates solvent vapours from a waste gas stream by reducing its temperature below its dew point. For cryogenic condensation, the operating temperature can be down to  120 °C, but in practice it is often between  40 °C and  80 °C in the condensation device. Cryogenic condensation can cope with all VOCs and volatile inorganic pollutants, irrespective of their individual vapour pressures. The low temperatures applied allow for very high condensation efficiencies which make it well-suited as a final VOC emission control technique. Cyclone Dust Cyclone filters are used to remove heavier particulates, which fall out as the waste gases are forced into a rotating motion before they leave the separator. Cyclones are used to control particulate material, primarily PM10. Electrostatic precipitator (ESP) Dust Electrostatic precipitators operate such that particles are charged and separated under the influence of an electrical field. Electrostatic precipitators are capable of operating under a wide range of conditions. In a dry ESP, the collected material is mechanically removed (e.g. by shaking, vibration, compressed air), while in a wet ESP it is flushed with a suitable liquid, usually water. Fabric filter Dust Fabric filters, often referred to as bag filters, are constructed from porous woven or felted fabric through which gases are passed to remove particles. The use of a fabric filter requires the selection of a fabric suitable for the characteristics of the waste gas and the maximum operating temperature. HEPA filter Dust HEPA filters (high-efficiency particle air filters) are absolute filters. The filter medium consists of paper or matted glass fibre with a high packing density. The waste gas stream is passed through the filter medium, where particulate matter is collected. Thermal oxidation Volatile organic compounds The oxidation of combustible gases and odorants in a waste gas stream by heating the mixture of contaminants with air or oxygen to above its auto-ignition point in a combustion chamber and maintaining it at a high temperature long enough to complete its combustion to carbon dioxide and water. Wet scrubbing Dust, volatile organic compounds, gaseous acidic compounds (alkaline scrubber), gaseous alkaline compounds (acid scrubber) The removal of gaseous or particulate pollutants from a gas stream via mass transfer to a liquid solvent, often water or an aqueous solution. It may involve a chemical reaction (e.g. in an acid or alkaline scrubber). In some cases, the compounds may be recovered from the solvent. 6.2. Diffuse emissions of organic compounds to air Leak detection and repair (LDAR) programme Volatile organic compounds A structured approach to reduce fugitive emissions of organic compounds by detection and subsequent repair or replacement of leaking components. Currently, sniffing (described by EN 15446) and optical gas imaging methods are available for the identification of leaks. Sniffing method: The first step is the detection using hand-held organic compound analysers measuring the concentration adjacent to the equipment (e.g. using flame ionisation or photo-ionisation). The second step consists of enclosing the component in an impermeable bag to carry out a direct measurement at the source of the emission. This second step is sometimes replaced by mathematical correlation curves derived from statistical results obtained from a large number of previous measurements made on similar components. Optical gas imaging methods: Optical imaging uses small lightweight hand-held cameras which enable the visualisation of gas leaks in real time, so that they appear as smoke on a video recorder together with the normal image of the component concerned, to easily and rapidly locate significant organic compound leaks. Active systems produce an image with a back-scattered infrared laser light reflected on the component and its surroundings. Passive systems are based on the natural infrared radiation of the equipment and its surroundings. Measurement of diffuse VOC emissions Volatile organic compounds Sniffing and optical gas imaging methods are described under leak detection and repair programme. Full screening and quantification of emissions from the installation can be undertaken with an appropriate combination of complementary methods, e.g. Solar occultation flux (SOF) or Differential absorption LIDAR (DIAL) campaigns. These results can be used for trend evaluation over time, cross-checking and updating/validation of the ongoing LDAR programme. Solar occultation flux (SOF): The technique is based on the recording and spectrometric Fourier Transform analysis of a broadband infrared or ultraviolet/visible sunlight spectrum along a given geographical itinerary, crossing the wind direction and cutting through VOC plumes. Differential absorption LIDAR (DIAL): This is a laser-based technique using differential absorption LIDAR (light detection and ranging), which is the optical analogue of radio wave-based RADAR. The technique relies on the backscattering of laser beam pulses by atmospheric aerosols, and the analysis of the spectral properties of the returned light collected with a telescope. 6.3. Emissions to water Technique Typical pollutant(s) targeted Description Activated sludge process Biodegradable organic compounds The biological oxidation of dissolved organic pollutants with oxygen using the metabolism of microorganisms. In the presence of dissolved oxygen (injected as air or pure oxygen), the organic components are transformed into carbon dioxide, water or other metabolites and biomass (i.e. the activated sludge). The microorganisms are maintained in suspension in the waste water and the whole mixture is mechanically aerated. The activated sludge mixture is sent to a separation facility from where the sludge is recycled to the aeration tank. Adsorption Adsorbable dissolved non-biodegradable or inhibitory pollutants, e.g. hydrocarbons, mercury, AOX Separation method in which compounds (i.e. pollutants) in a fluid (i.e. waste water) are retained on a solid surface (typically activated carbon). Chemical oxidation Oxidisable dissolved non-biodegradable or inhibitory pollutants, e.g. nitrite, cyanide Organic compounds are oxidised to less harmful and more easily biodegradable compounds. Techniques include wet oxidation or oxidation with ozone or hydrogen peroxide, optionally supported by catalysts or UV radiation. Chemical oxidation is also used to degrade organic compounds causing odour, taste and colour and for disinfection purposes. Chemical reduction Reducible dissolved non-biodegradable or inhibitory pollutants, e.g. hexavalent chromium (Cr(VI)) Chemical reduction is the conversion of pollutants by chemical reducing agents into similar but less harmful or hazardous compounds. Coagulation and flocculation Suspended solids and particulate-bound metals Coagulation and flocculation are used to separate suspended solids from waste water and are often carried out in successive steps. Coagulation is carried out by adding coagulants with charges opposite to those of the suspended solids. Flocculation is carried out by adding polymers, so that collisions of microfloc particles cause them to bond to produce larger flocs. The flocs formed are subsequently separated by sedimentation, air flotation or filtration. Distillation/rectification Dissolved non-biodegradable or inhibitory pollutants that can be distilled, e.g. some solvents Distillation is a technique to separate compounds with different boiling points by partial evaporation and recondensation. Waste water distillation is the removal of low-boiling contaminants from waste water by transferring them into the vapour phase. Distillation is carried out in columns, equipped with plates or packing material, and a downstream condenser. Equalisation All pollutants Balancing of flows and pollutant loads by using tanks or other management techniques. Evaporation Soluble pollutants The use of distillation (see above) to concentrate aqueous solutions of high-boiling substances for further use, processing or disposal (e.g. waste water incineration) by transferring water to the vapour phase. It is typically carried out in multistage units with increasing vacuum, to reduce the energy demand. The water vapours are condensed, to be reused or discharged as waste water. Filtration Suspended solids and particulate-bound metals The separation of solids from waste water by passing them through a porous medium, e.g. sand filtration, microfiltration and ultrafiltration. Flotation The separation of solid or liquid particles from waste water by attaching them to fine gas bubbles, usually air. The buoyant particles accumulate at the water surface and are collected with skimmers. Ion exchange Ionic dissolved non-biodegradable or inhibitory pollutants, e.g. metals The retention of undesired or hazardous ionic constituents of waste water and their replacement by more acceptable ions using an ion exchange resin. The pollutants are temporarily retained and afterwards released into a regeneration or backwashing liquid. Membrane bioreactor Biodegradable organic compounds A combination of activated sludge treatment and membrane filtration. Two variants are used: a) an external recirculation loop between the activated sludge tank and the membrane module; and b) immersion of the membrane module in the aerated activated sludge tank, where the effluent is filtered through a hollow fibre membrane, the biomass remaining in the tank. Membrane filtration Suspended solids and particulate-bound metals Microfiltration (MF) and ultrafiltration (UF) are membrane filtration processes that retain and concentrate, on one side of the membrane, pollutants such as suspended particles and colloidal particles contained in waste waters. Neutralisation Acids, alkalis The adjustment of the pH of waste water to a neutral level (approximately 7) by the addition of chemicals. Sodium hydroxide (NaOH) or calcium hydroxide (Ca(OH)2) may be used to increase the pH, whereas sulphuric acid (H2SO4), hydrochloric acid (HCl) or carbon dioxide (CO2) may be used to decrease the pH. The precipitation of some pollutants may occur during neutralisation. Nitrification/denitrification Total nitrogen, ammonia A two-step process that is typically incorporated into biological waste water treatment plants. The first step is aerobic nitrification where microorganisms oxidise ammonium (NH4 +) to the intermediate nitrite (NO2 -), which is then further oxidised to nitrate (NO3 -). In the subsequent anoxic denitrification step, microorganisms chemically reduce nitrate to nitrogen gas. Oil-water separation Oil/grease The separation of oil and water and subsequent oil removal by gravity separation of free oil, using separation equipment or emulsion breaking (using emulsion breaking chemicals such as metal salts, mineral acids, adsorbents and organic polymers). Sedimentation Suspended solids and particulate-bound metals The separation of suspended particles by gravitational settling. Precipitation Precipitable dissolved non-biodegradable or inhibitory pollutants, e.g. metals, phosphorus The conversion of dissolved pollutants into insoluble compounds by adding precipitants. The solid precipitates formed are subsequently separated by sedimentation, air flotation or filtration. Stripping Purgeable pollutants, e.g. hydrogen sulphide (H2S), ammonia (NH3), some adsorbable organically bound halogens (AOX), hydrocarbons The removal of purgeable pollutants from the aqueous phase by a gaseous phase (e.g. steam, nitrogen or air) that is passed through the liquid. They are subsequently recovered (e.g. by condensation) for further use or disposal. The removal efficiency may be enhanced by increasing the temperature or reducing the pressure. 6.4. Sorting techniques Technique Description Air classification Air classification (or air separation, or aeraulic separation) is a process of approximate sizing of dry mixtures of different particle sizes into groups or grades at cut points ranging from 10 mesh to sub-mesh sizes. Air classifiers (also called windsifters) complement screens in applications requiring cut points below commercial screen sizes, and supplement sieves and screens for coarser cuts where the special advantages of air classification warrant it. All-metal separator Metals (ferrous and non-ferrous) are sorted by means of a detection coil, in which the magnetic field is influenced by metal particles, linked to a processor that controls the air jet for ejecting the materials that have been detected. Electromagnetic separation of non-ferrous metals Non-ferrous metals are sorted by means of eddy current separators. An eddy current is induced by a series of rare earth magnetic or ceramic rotors at the head of a conveyor that spins at high speed independently of the conveyor. This process induces temporary magnetic forces in non-magnetic metals of the same polarity as the rotor, causing the metals to be repelled away and then separated from the other feedstock. Manual separation Material is manually separated by means of visual examination by staff on a picking line or on the floor, either to selectively remove a target material from a general waste stream or to remove contamination from an output stream to increase purity. This technique generally targets recyclables (glass, plastic, etc.) and any contaminants, hazardous materials and oversized materials such as WEEE. Magnetic separation Ferrous metals are sorted by means of a magnet which attracts ferrous metal materials. This can be carried out, for example, by an overband magnetic separator or a magnetic drum. Near-infrared spectroscopy (NIRS) Materials are sorted by means of a near-infrared sensor which scans the whole width of the belt conveyor and transmits the characteristic spectra of the different materials to a data processor which controls an air jet for ejecting the materials that have been detected. Generally NIRS is not suitable for sorting black materials. Sink-float tanks Solid materials are separated into two flows by exploiting the different material densities. Size separation Materials are sorted according to their particle size. This can be carried out by drum screens, linear and circular oscillating screens, flip-flop screens, flat screens, tumbler screens and moving grates. Vibration table Materials are separated according to their density and size, moving (in slurry in the case of wet tables or wet density separators) across an inclined table, which oscillates backwards and forwards. X-ray systems Material composites are sorted according to various material densities, halogen components, or organic components, with the aid of X-rays. The characteristics of the different materials are transmitted to a data processor which controls an air jet for ejecting the materials that have been detected. 6.5. Management techniques Accident management plan The accident management plan is part of the EMS (see BAT 1) and identifies hazards posed by the plant and the associated risks and defines measures to address these risks. It considers the inventory of pollutants present or likely to be present which could have environmental consequences if they escape. Residues management plan A residues management plan is part of the EMS (see BAT 1) and is a set of measures aiming to (1) minimise the generation of residues arising from the treatment of waste; (2) optimise the reuse, regeneration, recycling and/or recovery of energy of the residues, and (3) ensure the proper disposal of residues. (1) Council Directive 91/271/EEC of 21 May 1991 concerning urban waste-water treatment (OJ L 135, 30.5.1991, p. 40). (2) Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste (OJ L 182, 16.7.1999, p. 1). (3) Directive (EU) 2015/2193 of the European Parliament and of the Council of 25 November 2015 on the limitation of emissions of certain pollutants into the air from medium combustion plants (OJ L 313, 28.11.2015, p. 1). (4) Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (OJ L 312, 22.11.2008, p. 3). (5) Commission Regulation (EC) No 199/2006 of 3 February 2006 amending Regulation (EC) No 466/2001 setting maximum levels for certain contaminants in foodstuffs as regards dioxins and dioxin-like PCBs (OJ L 32, 4.2.2006, p. 34). (6) Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of life vehicles (OJ L 269, 21.10.2000, p. 34). (7) Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (OJ L 158, 30.4.2004, p. 7). (8) Directive 2012/19/EU of the European Parliament and of the Council of 4 July 2012 on waste electrical and electronic equipment (WEEE) (OJ L 197, 24.7.2012, p. 38). (9) For any parameter where, due to sampling or analytical limitations, a 30-minute measurement is inappropriate, a more suitable measurement period may be employed (e.g. for the odour concentration). For PCDD/F or dioxin-like PCBs, one sampling period of 6 to 8 hours is used. (10) Sorting techniques are described in Section 6.4 (11) Monitoring frequencies may be reduced if the emission levels are proven to be sufficiently stable. (12) In the case of batch discharge less frequent than the minimum monitoring frequency, monitoring is carried out once per batch. (13) The monitoring only applies when the substance concerned is identified as relevant in the waste water inventory mentioned in BAT 3. (14) In the case of an indirect discharge to a receiving water body, the monitoring frequency may be reduced if the downstream waste water treatment plant abates the pollutants concerned. (15) Either TOC or COD is monitored. TOC is the preferred option, because its monitoring does not rely on the use of very toxic compounds. (16) The monitoring applies only in the case of a direct discharge to a receiving water body. (17) Monitoring frequencies may be reduced if the emission levels are proven to be sufficiently stable. (18) The monitoring only applies when the substance concerned is identified as relevant in the waste gas stream based on the inventory mentioned in BAT 3. (19) Instead of EN 1948-1, sampling may also be carried out according to CEN/TS 1948-5. (20) The odour concentration may be monitored instead. (21) The monitoring of NH3 and H2S can be used as an alternative to the monitoring of the odour concentration. (22) The monitoring only applies when solvent is used for cleaning the contaminated equipment. (23) The descriptions of the techniques are given in Section 6.3. (24) The averaging periods are defined in the General considerations. (25) Either the BAT-AEL for COD or the BAT-AEL for TOC applies. TOC monitoring is the preferred option because it does not rely on the use of very toxic compounds. (26) The upper end of the range may not apply:  when the abatement efficiency is  ¥ 95 % as a rolling yearly average and the waste input shows the following characteristics: TOC > 2 g/l (or COD > 6 g/l) as a daily average and a high proportion of refractory organic compounds (i.e. which are difficult to biodegrade); or  in the case of high chloride concentrations (e.g. above 5 g/l in the waste input). (27) The BAT-AEL may not apply to plants treating drilling muds/cuttings. (28) The BAT-AEL may not apply when the temperature of the waste water is low (e.g. below 12 °C). (29) The BAT-AEL may not apply in the case of high chloride concentrations (e.g. above 10 g/l in the waste input). (30) The BAT-AEL only applies when biological treatment of waste water is used. (31) The BAT-AELs only apply when the substance concerned is identified as relevant in the waste water inventory mentioned in BAT 3. (32) The upper end of the range is 0,3 mg/l for mechanical treatment in shredders of metal waste. (33) The upper end of the range is 2 mg/l for mechanical treatment in shredders of metal waste. (34) The averaging periods are defined in the General considerations. (35) The BAT-AELs may not apply if the downstream waste water treatment plant abates the pollutants concerned, provided this does not lead to a higher level of pollution in the environment. (36) The BAT-AELs only apply when the substance concerned is identified as relevant in the waste water inventory mentioned in BAT 3. (37) The upper end of the range is 0,3 mg/l for mechanical treatment in shredders of metal waste. (38) The upper end of the range is 2 mg/l for mechanical treatment in shredders of metal waste. (39) When a fabric filter is not applicable, the upper end of the range is 10 mg/Nm3. (40) The BAT-AEL only applies when organic compounds are identified as relevant in the waste gas stream, based on the inventory mentioned in BAT 3. (41) Either the BAT-AEL for NH3 or the BAT-AEL for the odour concentration applies. (42) This BAT-AEL does not apply to the treatment of waste mainly composed of manure. (43) The lower end of the range can be achieved by using thermal oxidation. (44) The BAT-AEL does not apply when the emission load is below 2 kg/h at the emission point provided that no CMR substances are identified as relevant in the waste gas stream, based on the inventory mentioned in BAT 3. (45) Thermal oxidation is carried out with a minimum temperature of 1 100 °C and a two-second residence time for the regeneration of activated carbon used in industrial applications where refractory halogenated or other thermally resistant substances are likely to be present. In the case of activated carbon used for potable water- and food-grade applications, an afterburner with a minimum heating temperature of 850 °C and a two-second residence time is sufficient (see Section 6.1). (46) These BAT-AELs only apply when the substance concerned is identified as relevant in the waste gas stream, based on the inventory mentioned in BAT 3. (47) The upper end of the range is 45 mg/Nm3 when the emission load is below 0,5 kg/h at the emission point.